Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§
VS. § CRIMINAL NO. 18-cr-00698
§
SAAD SAID §
a/k/a SAID SAAD §
a/k/a PATRICK CARRIER §
a/k/a ISAAK SWAML, etc. §
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, Thomas H. Carter, III, Assistant United States Attorneys, and the
defendant, SAAD SAID, a/k/a SAID SAAD, a/k/a PATRICK CARRIER, a/k/a ISAAK SWAMI,
etc., and Defendant’s counsel, pursuant to Rule 11(c)(1)(A) and (B) of the Federal Rules of
Criminal Procedure, state that they have entered into an agreement, the terms and conditions of
which are as follows:

Defendant's Agreement

1. Defendant agrees to plead guilty to Count Three of the Indictment. Count Three
charges the Defendant with wire fraud, in violation of Title 18, United States Code, Section 1343.
Defendant, by entering this plea, agrees that he is waiving any right to have the facts that the law
makes essential to the punishment either charged in the indictment, or proved to a jury or proven
beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for each violation of Title 18, United States Code,

Section 1343, is imprisonment of not more than 20 years and a fine of not more than $250,000.00.

Additionally, Defendant may receive a term of supervised release after imprisonment of up to 3
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD Page 2 of 14

years. See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2). Defendant
acknowledges and understands that if he should violate the conditions of any period of supervised
release which may be imposed as part of his sentence, then Defendant may be imprisoned for up
to 2 years, without credit for time already served on the term of supervised release prior to such
violation. See Title 18, United Stated Code, sections 3559(a)(3) and 3583(e)(3). Defendant
understands that he cannot have the imposition or execution of the sentence suspended, nor is he
eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status. Defendant understands that if he is not a citizen of the United States, by
pleading guilty he may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant understands that if he is a naturalized
United States citizen, pleading guilty may result in immigration consequences, such as
denaturalization and potential deportation or removal from the United States. Defendant’s

attorney has advised Defendant of the potential immigration consequences resulting from
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD Page 3 of 14

Defendant’s plea of guilty, and Defendant affirms that he wants to plead guilty regardless of any

immigration consequences that may result from the guilty plea and conviction.

Waiver of Appeal and Collateral Review -

5. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the
right to contest or “collaterally attack” a conviction or sentence after the judgment of conviction
and sentence has become final. Defendant knowingly and voluntarily waives the right to appeal
or “collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. Defendant’s
knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and
sentence includes waiving the right to raise on appeal or on collateral review any argument that
(1) the statute(s) to which the defendant is pleading guilty is unconstitutional and (2) the admitted
conduct does not fall within the scope of the statute(s). In the event Defendant files a notice of
appeal following the imposition of the sentence or later collaterally attacks his conviction or
sentence, the United States will assert its rights under this agreement and seek specific performance
of these waivers.

6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he may have received from his counsel, the United

States or the Probation Office, is a prediction and not a promise, did not induce his guilty plea, and

3
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD_ Page 4 of 14

is not binding on the United States, the Probation Office or the Court. The United States does not
make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

7. ‘Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

8. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count Three of the indictment and persists in

that plea through sentencing, and if the Court accepts this plea agreement, the

United States will move to dismiss any remaining counts of the indictment at the

time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the

Court to allocate their resources more efficiently. ,

(c) The United States will agree not to seek an upward departure or variance.

(d) The government agrees that the readily ascertainable loss to the identified
victims at the time of this plea does not exceed $549,000.00.

(e) The government will not seek to prove and does not allege that the
Defendant caused “significant financial hardship” as contemplated by the United
States Sentencing Commission Guidelines, Section 2B1.1(b)(2)(A).
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD Page 5 of 14

(f) The government will not seek to prove and does not allege that the

Defendant used “sophisticated means” as contemplated by the United States

Sentencing Commission Guidelines in the execution of his scheme.

(g) The United States will not oppose a request that the sentence resulting from

the conviction in this cause run concurrently in any sentence imposed in

Defendant’s cause 4:18-CR-00699.

Agreement Binding - Southern District of Texas Only

9. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States
Attomey’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

10. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD_ Page 6 of 14

(e) to appeal the sentence imposed or the manner in which it was determined.

Sentence Determination

11. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges
and agrees that the Court has authority to impose any sentence up to and including the statutory
maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be
imposed is within the sole discretion of the sentencing judge after the Court has consulted the
applicable Sentencing Guidelines. Defendant understands and agrees that the parties’ positions
regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence
imposed is within the discretion of the sentencing judge. Ifthe Court should impose any sentence
up to the maximum established by statute, or should the Court order any or all of the sentences
imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.

Rights at Trial

12. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b) At atrial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront

those witnesses and his attorney would be allowed to cross-examine them. In turn,

Defendant could, but would not be required to, present witnesses and other
6
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD_ Page 7 of 14

evidence on his own behalf. If the witnesses for Defendant would not appear

voluntarily, he could require their attendance through the subpoena power of the

court; and

(c) At a trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to do so, he could testify on his own behalf.
Factual Basis for Guilty Plea

13. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count Three of the indictment. Ifthis case were to proceed to trial, the United States could prove
each element of the offense beyond areasonable doubt. The following facts, among others would
be offered to establish Defendant's guilt:

From on or about April 2016, through on or about June 2017, in the Houston Division of
the Southern District of Texas and elsewhere, the defendant knowingly devised a scheme and
artifice to defraud individuals to obtain money and property by false and fraudulent pretenses,
representations and promises. In executing the scheme, Defendant caused to be transmitted by
way of wire, radio, or television communication in interstate commerce a writing, sign, signal,
picture, and sound for the purpose of executing the scheme.

Defendant SAAD SAID, hereinafter SAID, using the aliases SAID SAAD, PATRICK
CARRIER, ISAAK SWAMI, among others, and purporting to be the owner of companies named
My Smart Buy Shop, My Smart Buy, CMS Funding Group, LLC, Global Enterprise Wholesale,
Aldo Investments, CMS Shipping Group, among others, fraudulently represented to wholesale
goods brokers that he could supply wholesale goods at below wholesale market price.

It was further part of the scheme that SAID would and did fraudulently represent to

wholesale goods brokers that he was in possession or had access to wholesale goods he was
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD_ Page 8 of 14

fraudulently marketing for sale. As a part of the scheme, SAID would and did cause brokers to
transmit interstate and foreign wire transfers of monetary sums to business bank accounts in his
true name and other person’s names for the purchase of the wholesale goods he was fraudulently
marketing for sale. False documents, including receipts and invoices, were created by SAID
when necessary to further the scheme. Proceeds of the monies from the fraudulent transactions
were deposited into the Defendant’s bank account, or an account controlled directly or by proxy
by SAID.

For example, as reflected in Count Three of the Indictment, on or about April 25, 2016,
Defendant SAID, using the alias ISAAK SWAMI, e-mailed a purported commercial invoice,
assigned identifier FF98991, to a broker for S.B., retailer located in Washington D.C., representing
that SAID had 10,692 cases of “Monster Energy Drink” at a total cost of $191,386.80. On May
4, 2016, after further email communications with $.B., SAID induced S.B. to travel from
Washington D.C. to Houston, Texas in order to verify SAID’s claimed product inventory.
These fraudulent representations and other continued interstate communications via email that .
included an updated offer by SAID reflected on invoice GG3022 induced S.B. on May 19, 2016
to wire transfer, in interstate commerce, $78,373.20 from S.B.’s Bank of America Account
XXXXXX8414 in Reston, Virginia to Defendant SAID’s Wells Fargo account XXXXXX8377 in

Tomball, Texas to complete the purchase.

Breach of Plea Agreement
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD Page 9 of 14

14. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

15. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

16. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant’s complete financial disclosure.
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD Page 10 of 14

17. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his assets to deliver all funds and records of such assets to the United States.

18. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

19. Defendant agrees to pay full restitution to the victims regardless of the counts of
conviction. Defendant stipulates and agrees that as a result of his criminal conduct, the named
victims incurred monetary loss as stipulated in this section. Defendant SAID agrees to pay and
that he owes no less than restitution of $101,000.00 to the victim named in Counts One, Two, and
Three of the Indictment. Defendant SAID agrees to pay and that he owes no less than restitution
of $112,000.00 to the victim named in Counts Four and Five of the Indictment. Defendant SAID
agrees to pay and that he owes no less than restitution of $62,000.00 to the victim named in Counts
Six and Seven of the Indictment. Defendant SAID agrees to pay full restitution of $272,000.00
to the victim named in Counts Eight, Nine, Ten, and Eleven of the Indictment. Defendant
understands and agrees that the Court will determine the amount of restitution to fully compensate
the victims. Defendant understands and agrees that he owes and agrees to pay no less than the
amounts listed in this agreement. Defendant agrees that restitution imposed by the Court will be

due and payable immediately and that Defendant will not attempt to avoid or delay payment.

10
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD Page 11 of 14

Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge in any
manner, including by direct appeal or in a collateral proceeding, the restitution order imposed by
the Court.

Forfeiture

20. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property.

21. Defendant stipulates and agrees that Defendant obtained at least $549,000.00 from
the criminal offenses and that the factual basis for his guilty plea supports the forfeiture of
$549,000.00. Defendant stipulates and admits that one or more of the conditions set forth in Title
21, United States Code, section 853(p), exists. Defendant agrees to forfeit any of Defendant’s
property in substitution, up to a total forfeiture of $549,000.00. Defendant agrees to the
imposition of a personal money judgment in that amount.

22. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

23. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure

32.2(b)(4)(A).

11
we ; he i iS guilty.

Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD Page 12 of 14

|

24, Subject to the provisions of paragraph 7 above, , Defendant waives: the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral
proceeding, |

| Fines
_ 25. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that j is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
‘payment. Subject to the provisions of paragraph 7 above, Defendant waives the ri ight to challenge .

the fine j in any manner, including by direct appeal or or ina collateral proceeding.

" ~~ Complete Agreement

. | 26. This written plea agreement, consisting of 13 pages, including the attached addendum :
of Defendant and his attorney, constitutes the complet plea agreement between the United States,

Defendant, and Defendant’s counsel. No promises or representations have been made by the |
"United States except as set forth in writing in this plea agreement. Defendant acknowledges that

no threats have been made against him and that hei is pleading guilty freely and voluntarily because

| 27, Any modification of this plea agreement must be in writing and signed by all parties.

 

 

 

 

* ; “leg at i pb) ma on Se IS __ 2020.
a Sa J rr
2S

a Carer}

J:
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD Page 13 of 14

Subscribed and sworn to before me on Moy ! 4 _ , 2020.

DAVID J. "BRADLEY. Clerk
UNITED STATES DISTRICT CLERK

 

Fenn cre

APPROVED: +:
Ryan K. Patrick
United States Attorney .

By: ” . a“. Wes coc cas

Thomas H. Carter, If a fames Kennedy
‘Assistant United States Attomey °°“ Kent Schaffer
- Southern District of Texas 26: ov.> ~Attomeys f for Defendant.
. Telephone: 713-567-9000

ates District Clerk

   

 

nef wee Te cared Saag HE MD Pr arp

 

 

 

Bo
Case 4:18-cr-00698 Document 38 Filed on 05/14/20 in TXSD Page 14 of 14

- IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
"UNITED STATES OF AMERICA §
§
VS. § CRIMINAL NO. 18-er-00699
§
SAADSAID- §
a/k/a SAID SAAD §

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his rights with respect to the pending indictment. I have
reviewed the-provisions of the United States Sentencing Commission’ s Guidelines Manual and
Policy Statements and I have fully and carefully explained to Defendant the provisions of those
Guidelines which may apply in this case. I have also explained to Defendant that the Sentencing

’ Guidelines are only advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction. Further, I have carefully reviewed every part of this plea

_ _ agreement with Defendant. To my knowledge, Defendant=s decision. to enter into this agreement

- isan informed and voluntary one.

(S45. 2020

q -
Attorney for Defendant. oS ‘= Date

 

 

 

. I have consulted with my attorney and fully understand all my rights with respect to the .

- indictment pending against me. My attorney has fully explained, and I understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual
which may apply i inmy case. I have read and carefully reviewed every part of this plea agreement

with my attorney. I understand this agreement and I voluntarily agree to its terms.

| Lead fel S13: 202)

. . Defendant Wait | sa - Date

"nen fe paonatr
